Citation Nr: 0205345	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  02-02 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel






INTRODUCTION

The veteran served on active duty from December 1950 to 
September 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted the veteran's claim for 
service connection for PTSD, and assigned a 10 percent 
disability rating for this disorder.  The veteran filed a 
timely appeal to the disability rating assigned by the RO.


REMAND

The veteran is appealing the initial 10 percent disability 
rating assigned to his PTSD, claiming that he is entitled to 
at least a 30 percent rating for this disorder.  In April 
2002, the Board received from the veteran a duplicate VA Form 
9, Appeal to the Board of Veterans' Appeals, in which he 
advanced additional argument in support of his claim for a 
higher initial disability rating.  On this form, the veteran 
checked a box indicating that he wanted to testify at "a BVA 
hearing at a local VA officer before a member, or members, of 
the BVA," and added that "I request BVA - video conference 
hearing."  The veteran's claim must be remanded to the RO to 
schedule a hearing via videoconference before a Member of the 
Board, so that the veteran may be allowed an opportunity to 
present testimony in support of his claim.  38 C.F.R. 
§§ 20.700(e), 20.702 (2001).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issue on appeal in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following actions:

The RO should schedule the veteran for a 
hearing to be held at the RO via 
videoconference before a Member of the 
Board.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to afford the veteran due 
process, and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
notified.



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




